IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00358-CR
 
Clinton Stevenson,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 52nd District
Court
Coryell County, Texas
Trial Court No. Fam-08-19632
 

ORDER

 




In an order dated August 11, 2010, the
Court abated this case for a hearing in the trial court to determine:  (1) why a brief (which was originally due on or before July 9, 2010)
has not been filed on
Appellant’s behalf; (2) whether Appellant’s attorney has
abandoned the appeal; and (3) whether Appellant is receiving effective
assistance of counsel.  The trial court held the hearing on August 23, 2010.
The Court has received a supplemental
reporter’s record of the hearing.  The trial court found that Appellant’s attorney has not abandoned
the appeal, that Appellant is -receiving effective assistance of counsel, and
that there is good cause for why Appellant’s brief has not been filed.
This Court notes that no explanation for
why Appellant’s brief had not been timely filed (on or before July 9, 2010) was given.
This case is reinstated.  Appellant’s
brief shall be filed on or before September 27, 2010 (five weeks after
August 23).
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Appeal
reinstated
Order
issued and filed September 15, 2010
Do
not publish
 


(appellate cause no. 10-02-270-CR) without the benefit of a
plea bargain.  Harris likewise pleaded guilty to possession of alprazolam in the amount of 28
grams or more but less than 200 grams in trial court cause no. 83788 (appellate cause no. 10-02-271-CR) without the benefit of a plea bargain.  The court sentenced Harris to five years’
imprisonment in both cases.
      Harris and his trial counsel signed a waiver of appeal in both cases.  Because Harris waived
his right to appeal, we dismiss his appeals.
 Blanco v. State, 18 S.W.3d 218, 219-20 (Tex. Crim.
App. 2000); Clayburn v. State, 985 S.W.2d 624, 625 (Tex. App.—Waco 1999, no pet.) (per
curiam).

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed October 30, 2002
Do not publish
[CR25]